Exhibit 10.1

 

LOGO [g647543g82w71.jpg]

RETIREMENT AGREEMENT

January 6, 2014

Robert Pollichino

c/o MSG Holdings, L.P.

Two Penn Plaza

New York, NY 10121

Dear Bob:

As we discussed, in consideration for your signing this Agreement (the
“Agreement”) and the General Release attached hereto as Exhibit A (the “General
Release”), and complying with their terms, MSG Holdings, L.P. (“MSG”) has agreed
to continue your employment through November 1, 2014 or such later date at MSG’s
request, but in no event later than December 31, 2014 (the “Retirement Date”)
and provide you with certain Retirement Benefits (as defined in Section 3
below).

This Agreement shall become automatically null and void unless one originally
signed copy of this Agreement is executed by you and returned to Lawrence Burian
on or prior to January 27, 2014.

The offer to receive the Retirement Benefits set forth in Section 3 below shall
become automatically null and void unless the General Release is executed by you
and returned to Lawrence Burian’s attention at the close of business on the
Retirement Date, and is not revoked by you within the seven-day Revocation
Period described in this Agreement and the General Release.

You acknowledge and agree that the Retirement Benefits being provided to you
herein (as well as continued employment and compensation through the Retirement
Date) are in exchange for your promises, representations, releases, agreements
and obligations contained herein and are valuable and sufficient consideration.
Now, therefore, you and MSG agree as follows:

 

1. Continued Employment through the Retirement Date

(a) Continued Employment. MSG will continue your employment through the
Retirement Date under the terms of your existing employment agreement, dated
August 21, 2012 (“Employment Agreement”), although you will not be eligible to
receive any new long-term incentive plan (“LTIP”) awards after the date hereof.
Notwithstanding the foregoing, MSG may remove your existing title and role as
Chief Financial Officer at any time on or after July 1, 2014, without such
change triggering the “Good Reason” provision contained in the Employment
Agreement.

(b) Termination. If MSG terminates your employment prior to the Retirement Date
for “Cause” (as defined in the Employment Agreement), you will not be entitled
to the Retirement Benefits set forth in Section 3 below.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

  



--------------------------------------------------------------------------------

2. Retirement from Employment/Effect on Benefits

(a) Retirement from Employment. The Employment Agreement (and your employment)
will be terminated as of the Retirement Date. As of that date, you will cease to
accrue credit toward vacation, pension vesting or any other benefits.

(b) Return of Company Property. As of your last day of employment, except as the
Company may otherwise determine at that time, you shall return to MSG all of the
Company’s property, including, without limitation, Confidential and Proprietary
Information (as defined in Section 5(b) below), office keys, Company
identification cards, access, press and other passes, and all documents, files,
equipment, computers, printers, cell phones, monitors, telephones, BlackBerry or
similar devices, fax machines, credit cards, computer software, diskettes and
access materials and other property prepared by, for or belonging to the Company
(all of such property being referred to herein as “Company Property”). You agree
that: (i) other than for Company business, you have not and will not utilize the
Company Property or make or retain any copies, duplicates, reproductions or
excerpts of the Company Property, and (ii) after the Retirement Date (except as
necessary in connection with any future consulting services you may provide to
the Company at the Company’s request) you will not access, utilize or affect in
any manner, any of the Company Property, including, without limitation, its
electronic communications systems or any information contained therein.

(c) Health Coverage. Your Company-sponsored medical, dental and vision coverage,
if any, will cease as of the last day of the month in which the Retirement Date
occurs. You are eligible to participate in the Company’s retiree health plan in
connection with your retirement from employment with the Company, subject to
your making the necessary elections required to effectuate such coverage (and
subject to the terms and conditions of the plan). Alternatively, you may be
eligible to obtain continuation coverage for a period of time pursuant to the
federal COBRA statute by returning an election form and paying the required
premiums on a timely basis. Information about retirement benefits and/or COBRA
benefits will be provided to you on or around the Retirement Date.

(d) Life, Disability and AD&D Insurance. Your Company-sponsored life, long-term
disability and accidental death and dismemberment (“AD&D”) insurance coverage
will cease as of the Retirement Date. There is a thirty-one- (31-) day grace
period after the Retirement Date during which you may convert your
Company-sponsored life insurance and supplemental AD&D coverage to a private
policy. You may continue to receive such coverage by completing the applicable
notice of conversion privilege form (if requested by you) and complying with the
applicable requirements. This form will be sent to you under separate cover
after the Retirement Date.

(e) Bonus. Consistent with your Employment Agreement, you will remain eligible
to receive a bonus under the MSG Management Performance Incentive Plan (“MPIP”)
for the fiscal year ended June 30, 2014, should you remain employed by the
Company through the date on which such bonuses are paid to employees generally.
Such bonus will be based on your current target bonus, the Company’s
performance, your business unit performance and your individual performance
rating.

(f) Retirement Plans. Any vested benefits that you may have accrued under the
MSG Holdings, L.P. 401(k) Savings Plan; the MSG Holdings, L.P. Excess 401(k)
Savings Plan; the MSG Holdings, L.P. Cash Balance Pension Plan (including any
benefit accrued under the Madison Square Garden, L.P. Retirement Plan, which was
merged into such plan); the MSG Holdings, L.P. Excess Cash Balance Pension Plan;
the MSG Holdings, L.P. Excess Retirement Plan; or any other Company-sponsored
benefit plan (the “Plans”) will be payable after the Retirement Date in
accordance with the terms of those Plans, as explained in the summary plan
descriptions you have previously received. Pursuant to the terms and conditions
of the Plans, you will forfeit all benefits that are not vested as of the
Retirement Date. You may obtain additional copies of the summary plan
descriptions from the Corporate Benefits Department.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 2



--------------------------------------------------------------------------------

(g) Outstanding Awards. Except as indicated in Section 3 below, as of the
Retirement Date all then outstanding awards previously granted to you under the
MSG 2010 Employee Stock Plan or the MSG 2010 Cash Incentive Plan, collectively
referred to herein as “Awards”, will be treated in accordance with their terms,
including the forfeiture of any portion of such Awards that are unvested as of
the Retirement Date.

(h) Outstanding Options. For purposes of all of your outstanding options on
stock of The Madison Square Garden Company, Cablevision Systems Corporation and
AMC Networks Inc., your separation from service shall be deemed a “Retirement”
and , accordingly, you shall have until the tenth anniversary of the applicable
option’s grant date to exercise such option.

(i) Garden of Dreams. Effective as of the Retirement Date, you will no longer
serve on the Board of Directors of the Garden of Dreams Foundation (and you
agree to provide a letter to the Garden of Dreams to that effect).

(j) Vacation. You will be paid for any accrued and unused vacation day pay to
which you may have been entitled under Company policies through the Retirement
Date as soon as reasonably practicable after the Retirement Date.

(k) Unemployment. Nothing in this Agreement will affect your eligibility for
unemployment benefits in accordance with applicable law.

 

3. Retirement Benefits

If you: (i) remain employed by MSG through the Retirement Date, (ii) have
complied with all of the terms, conditions and obligations applicable to you
under this Agreement, (iii) return one originally signed copy of the General
Release to Lawrence Burian’s attention at the close of business on the
Retirement Date, and (iv) do not revoke the General Release during the seven-
(7-) day revocation period following your execution of it (the “General Release
Effective Date”), then:

(a) Bonus. You will remain eligible to receive an MPIP bonus with respect to
your performance during the fiscal year ending June 30, 2015, despite your no
longer being employed by MSG on the date on which any such bonus would typically
be paid. Such bonus will be prorated to reflect the actual base salary earned by
you between July 1, 2014 and the Retirement Date, and will be paid to you in a
lump sum, cash payment, subject to legally required withholding taxes and
deductions, promptly upon the Effective Date of the General Release. Such bonus
will be based on your target bonus as of the Retirement Date (without adjustment
for Company performance, your business unit performance or your individual
performance).

(b) Performance Awards. Reference is made to those certain Performance Awards
granted to you effective as of September 10, 2012 (the “2012 Performance
Award”), and effective as of September 17, 2013 (the “2013 Performance Award”).
Notwithstanding the terms of the 2012 Performance Award Agreement and 2013
Performance Award Agreement, you will remain eligible after the Retirement Date
to receive a pro rata payment under each such Award as follows: (i) 30/36 of the
2012 Performance Award; and (ii) 18/36 of the 2013 Performance Award. All other
terms and conditions of the Performance Awards will remain in effect.
Accordingly, except as otherwise provided in the Awards, payment of any amount
under each such Award will remain subject to the extent to which the Company
achieves or exceeds the relevant performance objectives. Any such amounts will
be paid to you only if, when and to the extent the Company generally makes
payments to its employees who received such Performance Awards.

(c) Restricted Stock Units. Notwithstanding the terms of those certain
Restricted Stock Units Agreements granted to you effective as of September 10,
2012 (the “2012 RSU Award”) and September 17, 2013 (the “2013 RSU Award”) under
the 2010 MSG Employee Stock Plan, you will vest in a pro rata portion of such
restricted stock units if, when and to the extent that other similarly situated
employees vest in such Awards as follows: (i) 28/36 of the 2012 RSU Award; and
(ii) 16/36 of the 2013 RSU Award.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 3



--------------------------------------------------------------------------------

(d) Continued Compliance. Without waiver of the Company’s remedies for any
breach of this Agreement, all amounts and other benefits due to you hereunder
are expressly conditioned on your not, at any time, being in breach of this
Agreement or the General Release.

(e) No Other Retirement Benefits. For purposes of this Agreement, the benefits
set forth in this Section 3 shall be referred to as the “Retirement Benefits.”
The payments/benefits under this “Retirement Benefits” provision represent a
complete settlement, release and waiver of any claims for allegedly lost wages,
benefits or other compensation, mental, physical or other personal injuries,
pain and suffering, and costs in connection with any other relief you may seek
or claim you may have against the Company. You agree that no other monies or
relief are due to you, other than the payments provided for in this Agreement in
consideration of your general release of all claims that you have, may have or
may have had against the Releasees (as defined in Section 4(a) below).

(f) Taxes and Withholdings. All payments (or share deliveries) to be made to you
pursuant to the terms of this Agreement and the General Release shall be made
subject to all applicable taxes and withholdings.

 

4. Release

(a) You, on behalf of yourself, your heirs, executors, administrators and/or
assigns, do hereby release and discharge MSG and Cablevision Systems
Corporation, together with its and their direct and indirect parent
corporations, subsidiaries, affiliates, joint ventures, partners, and related
entities, past, present and future, and its or their predecessors, successors
and assigns (collectively, the “Company”), and its or their officers, directors,
employees, consultants, agents, insurers, reinsurers, shareholders,
representatives and assigns, past, present and future, (collectively with the
Company, the “Releasees”), of and from any and all legally waivable suits,
debts, complaints, claims, liabilities, demands or causes of action, or any
right to any other monetary recovery or personal relief, known or unknown, of
whatever nature, which you, or any of your heirs, executors, administrators, and
assigns ever had or now have against each or any of the Releasees, based upon or
arising from any fact or set of facts, whether known or unknown to you, from the
beginning of time to the date of execution of this Agreement, including, without
limitation, any and all claims arising out of or relating to your employment by
MSG or the Company, or the termination of your employment by your retirement.
Without limiting the generality of the foregoing, this Release includes any
claim or right based upon or arising under any federal, state or local fair
employment practices or equal opportunity laws, including, but not limited to,
any and all claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, Section 1981 of the Civil Rights Act of 1870, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Family
Medical Leave Act, the New York Human Rights Law, the New York Labor Law, the
New York Executive Law, the New York Wage and Hour Laws, the New York Civil
Rights Law, the New Jersey Law Against Discrimination, the Conscientious
Employee Protection Act, the New Jersey Family Leave Act, the Sarbanes-Oxley
Act, each as amended, and any and all other federal, state or local statutory or
common law claims, now or hereafter recognized, including but not limited to,
any claims for economic loss, compensatory damages, punitive damages, liquidated
damages, attorneys’ fees, expenses and costs.

(b) Notwithstanding the generality of the foregoing, nothing herein constitutes
a release or waiver by you of: (i) any claim or right that may arise after the
execution of this Agreement; or (ii) any claim or right you may have under this
Agreement.

(c) You further agree that has or should any person, organization, or other
entity file, charge, claim, sue, or cause or permit to be filed any civil
action, suit or legal proceeding against any of the Releasees involving any
matter occurring at any time in the past, you are not entitled to and will not
seek or accept personal equitable or monetary relief in such civil action, suit
or legal proceeding.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 4



--------------------------------------------------------------------------------

(d) You affirm that you have reported to the Company in writing any work-related
physical or mental injury, illness or impairment which you may have experienced.

 

5. Confidentiality

(a) Agreement. Except as set forth in Section 7, you hereby agree to keep the
existence and terms of this Agreement and the General Release confidential and
not to disclose them to any persons other than to your legal, financial and/or
tax advisors or to members of your immediate family (all of whom shall also be
bound by the foregoing confidentiality covenant) or as required by law, rule,
regulation or judicial process. You agree not to issue any press release or
public statement or otherwise disclose any matter arising in connection with
this Agreement or the General Release (other than as provided for herein),
unless so issued or disclosed with the prior written consent of the Company.

(b) Confidential and Proprietary Information. You hereby represent, warrant and
agree that: (i) during the course of your employment, you have had access and
will have access to Confidential and Proprietary Information (as defined below),
(ii) you have not taken, nor shall you take at any time, including after the
Retirement Date, any Confidential and Proprietary Information, and (iii) you
shall retain in strict confidence and shall not use for any purpose whatsoever
or divulge, disseminate, copy, disclose to any third party, or otherwise use any
Confidential and Proprietary Information. As used in this Agreement,
“Confidential and Proprietary Information” means any non-public information of a
confidential or proprietary nature of any of the Releasees, including, without
limitation: (i) information of a commercially sensitive, proprietary or personal
nature or that, if disclosed, could have an adverse effect on any of the
Releasees’ (including, but not limited to, the Company’s sports teams, players,
coaches, consultants or agents) standing in the community, its or their business
reputations, operations or competitive positions, (ii) information and documents
that have been designated or treated as confidential, (iii) financial data;
customer, fan, guest, vendor or shareholder lists or data; advertising,
business, sales or marketing plans, tactics and strategies; projects; technical
or strategic information about any of the Releasees’ businesses; plans or
strategies to market or distribute the services or products of such businesses;
economic or commercially sensitive information, policies, practices, procedures
or techniques; trade secrets and other intellectual property; merchandising,
advertising, marketing or sales strategies or plans; litigation theories or
strategies; terms of agreements with third parties and third party trade
secrets; information about any of the Releasees’ (to the extent applicable)
employees, fans, guests, players, coaches, agents, teams or rights, compensation
(including, but not limited to, bonuses, incentives and commissions), or other
human resources policies, plans and procedures, or any other non-public material
or information relating to any of the Releasees, and (iv) any information
(personal, proprietary or otherwise) you learned about any officer, director or
member of management of the Company, whether prior, during or subsequent to your
employment by MSG or the Company.

 

6. Additional Understandings

(a) Non-Disparagement. You represent, warrant and agree, for yourself and any
other representatives while they are acting on your behalf, that you (and they)
have not and will not engage in any disparaging conduct, including but not
limited to making disparaging or negative statements, that are intended to or do
damage to the good will of, or the business or personal reputations of, any of
the Releasees.

(b) Physical and Intellectual Property. You agree that the Company is the owner
of all rights, title and interest in and to all documents, tapes, videos,
designs, plans, formulas, models, processes, computer programs, inventions
(whether patentable or not), schematics, music, lyrics and other technical,
business, financial, advertising, sales, marketing, customer or product
development plans, forecasts, strategies, information and materials (in any
media whatsoever) developed or prepared by you or with your cooperation

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 5



--------------------------------------------------------------------------------

during the course of your employment by MSG or the Company (the “Materials”).
The Company will have the sole and exclusive authority to use the Materials in
any manner that it deems appropriate, in perpetuity, without payment to you. You
further agree not to utilize any Materials or other Company intellectual
property (including, without limitation, any Company name, copyright, trademark,
tradename, know-how, or patent) in violation of the Company’s rights thereunder,
in a manner that violates your other obligations hereunder, or in a manner that
would reasonably be confused as your having a continued association with the
Company.

(c) Publications. You agree for yourself and others acting on your behalf, that
you (and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, article, periodical, periodical story, movie, play, other written or
theatrical work, or video that (i) relates to your services to MSG or any of its
affiliates or (ii) otherwise refers to the Company or its respective businesses,
activities, directors, officers, employees or representatives, without the prior
written consent of the Company. You hereby acknowledge that no such consent has
been provided.

 

7. Exception for Disclosure Pursuant to Law

Nothing in this Agreement or the General Release shall prohibit or restrict you
from: (i) making any disclosure of information required or expressly protected
by law, including providing truthful testimony if required to do so by court
order or legal process; or (ii) cooperating, participating or assisting in any
investigation or proceeding brought by any federal, state or local regulatory or
law enforcement agency or legislative body, any self-regulatory organization, or
the Company’s designated legal, compliance or human resources officers.

 

8. Further Cooperation

If, after the Retirement Date, the Company so requests, you agree to cooperate
fully with the Company in connection with any matter with which you were
involved prior to the Retirement Date, or in any litigation or administrative
proceedings or appeals (including any preparation therefor) where the Company
believes that your personal knowledge, attendance and participation could be
necessary. Such cooperation shall be ongoing and shall include, but not be
limited to, your providing truthful testimony by affidavit, deposition,
testimony or otherwise in connection with a trial, arbitration or similar
proceeding, upon the Company’s request. The Company agrees to provide you with
reasonable notice where practicable in connection with any cooperation it
requires in accordance with this Section 8 and will take reasonable steps to
schedule your cooperation in any such matters so that it will not materially
interfere with your other commitments. The Company further agrees to pay your
pre-approved, reasonable out-of-pocket expenses in connection with providing
such cooperation, subject to your providing any supporting documentation and/or
receipts requested by the Company. Nothing contained in this Section 8 shall
limit your and/or the Company’s rights and obligations under the separate
consulting agreement being entered into by you and the Company.

 

9. Restrictive Covenants

(a) Non-Compete. You hereby acknowledge and agree that due to your positions
with the Company and your knowledge of the Company’s Confidential and
Proprietary Information (as that term is defined in Section 5(b) above), your
employment by or affiliation with certain entities would be detrimental to the
Company. You further hereby acknowledge and agree that the services rendered by
you for the Company are special and unique and that a part of the consideration
set forth in this Agreement is in exchange for your promises set forth in this
Section 9. You hereby represent, warrant and agree that you have not and will
not for a period of one (1) year from the Retirement Date, directly or
indirectly represent, become employed by, assist, consult to, advise in any
manner or have any material interest in any Competitive Entity. A “Competitive
Entity” shall mean any person, entity or business, or affiliate thereof, that
competes with any of the Company’s businesses, including, without limitation,
any arena, stadium, professional sports team, sports league, concert

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 6



--------------------------------------------------------------------------------

venue, concert promoter, theatrical producer, regional sports network, national
music or other television network, or similar or related business within the
United States or within any other country in which the Company has any competing
business or from which such business, person or entity competes with any of the
Company’s domestic businesses. Ownership of not more than one percent (1%) of
the outstanding stock of any publicly traded company shall not, by itself,
constitute a violation of this provision. Service on a Board of Directors of a
company that does not have any interest, directly or indirectly, in the
operation of any arena, stadium, professional sports team, sports league,
concert venue, or regional sports network in the New York metropolitan area
shall not, by itself, constitute a violation of this provision.

(b) Non-Solicitation/No-Hire. You agree that for one (1) year after the
Retirement Date, you shall not: (i) solicit, contact or persuade, directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any employee, consultant or vendor of the Company to cease or reduce
working for and/or doing business with the Company; or (ii) hire, directly or
indirectly, any employee of the Company. This restriction does not apply to the
hiring or recruiting of any employee, consultant or vendor after one (1) year
has elapsed after the date on which such person’s relationship with the Company
was terminated.

You acknowledge that the Restrictive Covenants contained in this Section 9 are
reasonable and necessary for the Company’s legitimate protection of its business
interests.

 

10. Right to Counsel/Voluntary Waiver

The Company advises you to consult with a lawyer before executing this Agreement
and you acknowledge that you: (i) have been provided with a period of at least
twenty-one (21) days to do so, (ii) have read this Agreement (including, but not
limited to, the “Release” in Section 4(a) above), (iii) fully understand the
terms of this Agreement, and (iv) have executed this Agreement knowingly and
voluntarily and without coercion, whether express or implied.

 

11. Revocation

(a) Right to Revoke. You may revoke this Agreement within seven (7) days after
the date on which you sign it. This Agreement will not be binding or enforceable
until that seven- (7-) day period has expired. If you decide to revoke this
Agreement, you must notify us of your revocation in a letter signed by you and
received by Lawrence Burian no later than 5:00 p.m. on the seventh (7th) day
after you signed this Agreement. A letter of revocation that is not received by
the seventh (7th) day after you have signed the Agreement will be invalid and
will not revoke this Agreement.

(b) Effective Date of Agreement. If you have not revoked this Agreement in
accordance with this Section 11, the eighth (8th) day after the date on which
you sign the Agreement shall be the “Effective Date” of the Agreement.

 

12. Choice of Law/Forum/Waiver of Jury Trial/Contract Interpretation

(a) This Agreement and the General Release shall be deemed to be made under, and
in all respects shall be interpreted, construed and governed by and in
accordance with, the laws of the State of New York without reference to its
conflict of law principles.

(b) You hereby irrevocably submit to the jurisdiction of the New York Supreme
Court located in Manhattan and the United States District Court for the Southern
District of New York solely in respect of the interpretation and enforcement of
the provisions of this Agreement and the General Release, and you hereby waive,
and agree not to assert, as a defense that you are not subject thereto or that
the venue thereof may not be appropriate. You hereby agree that mailing of
process or other papers in connection with any such action or proceeding in any
manner as may be permitted by law shall be valid and sufficient service thereof.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 7



--------------------------------------------------------------------------------

(c) You hereby waive any right to a jury trial on any issue in any controversy
relating to, arising out of, pertaining to or affecting this Agreement or the
General Release, your employment by MSG or the Company, and/or the termination
of your employment, including but not limited to any federal or state statutory
or common law claims, including but not limited to any right to a jury trial
provided by statute, the Seventh Amendment to the United States Constitution, or
any other authority.

(d) You agree that the language of all parts of this Agreement and the General
Release shall be construed as a whole, and according to their fair meaning and
not strictly for or against you or the Company.

 

13. Additional Provisions

(a) Breach of Agreement. You hereby acknowledge and agree that your breach or
threatened breach of Sections 5, 6, 8 or 9 of this Agreement will cause
irreparable harm to the Company for which monetary damages alone will not
provide an adequate remedy. Accordingly, the Company, in addition to any other
rights or remedies available to it under this Agreement or otherwise, will be
entitled to an injunction to be issued by any court of competent jurisdiction
restraining you from committing or continuing any violation of these provisions,
without the necessity of showing actual damage and without any bond or other
security being required.

(b) Withholdings. The Company may withhold from any payment (or share delivery)
due hereunder any taxes that are required to be withheld under any law, rule or
regulation.

(c) Non-Admission of Liability. The parties agree and acknowledge that the
agreement by MSG described herein, and the settlement and termination of any
asserted or unasserted claims against any of the Releasees, are not and shall
not be construed to be an admission of any violation of any federal, state or
local statute or regulation, or of any duty owed, contractual or otherwise, by
any of the Releasees to you.

(d) Entire Agreement. This Agreement and the General Release set forth the
entire agreement of the parties concerning their subject matter, and supersede
any and all prior agreements, discussions, understandings, promises and
expectations, except for the Employment Agreement which shall remain in effect
as provided for and amended by Section 1(a) above, and the terms of the separate
consulting agreement being entered into by you and the Company. This Agreement
and the General Release may be modified only by a written instrument signed by
you and by MSG.

(e) Successors and Assigns. The provisions of this Agreement and the General
Release shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns, provided that you may not assign this
Agreement or the General Release without the express written consent of MSG.

(f) Severability. In the event any paragraph, section, sentence, provision, or
clause of this Agreement or the General Release, or portion thereof, shall be
determined to be illegal, invalid, or unenforceable, the remainder of this
Agreement and the General Release, and the remainder of any such paragraph,
section, sentence, provision, or clause shall not be affected and shall be given
full effect without regard to the illegal, invalid or unenforceable portion,
provided, however, if either Section 4(a) above or Section 3 of the General
Release is held illegal, invalid or unenforceable, MSG shall be released from
any obligations under Sections 1 and 3 above.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 8



--------------------------------------------------------------------------------

14. Section 409A

The parties agree that the intent of the parties is that payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) to the extent applicable, and this Agreement shall be interpreted
to comply with or be exempt from Section 409A, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. For purposes of Code
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The parties agree that to the extent you provide
services to the Company following the Retirement Date, the parties do not
reasonably anticipate that the level of services provided will be more than 20%
of the average level of services you have previously provided for the Company,
consistent with the requirements of Code Section 409A. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Code Section 409A: (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits, to be
provided in any other taxable year, and (iii) such payments shall be made on or
before the last day of your taxable year following the taxable year in which the
expense occurred. For purposes of Code Section 409A, your right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. Each payment under this Agreement
shall be treated as a separate payment under Section 409A of the Internal
Revenue Code of 1986, as amended.

 

15. Acknowledgments and Waivers Including Express Waiver Under the ADEA

By signing below, you certify and acknowledge as follows:

(a) That you have read the terms of this Agreement and the General Release, and
that you understand their terms and effects, including the fact that under this
Agreement you have agreed to RELEASE AND FOREVER DISCHARGE the Releasees from
any legal action arising out of or relating to your employment by MSG or the
Company, or the termination of your employment by your retirement, up and
through the date of your execution of this Agreement, including any and all
claims relating to age discrimination under the ADEA;

(b) That you have signed this Agreement voluntarily and knowingly in exchange
for the consideration described herein, which you acknowledge is adequate and
satisfactory to you and which you acknowledge is in addition to any other
benefits to which you are otherwise entitled;

(c) That you have been and are hereby advised in writing to consult with an
attorney prior to signing this Agreement, and that you have been given an
adequate opportunity to do so;

(d) That under this Agreement you do not waive rights or claims that may arise
after the date this Agreement is executed;

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 9



--------------------------------------------------------------------------------

(e) That MSG has provided you with a period of at least twenty-one (21) days
within which to consider this Agreement, and that you have signed on the date
indicated below after concluding that this Agreement is satisfactory to you;

(f) That if you choose to execute this Agreement before the expiration of the
twenty-one- (21-) day period, you do so freely, voluntarily and with full
knowledge of your rights; and

(g) That this Agreement may be revoked by you within seven (7) calendar days
after you execute this Agreement, in accordance with Section 11(a) above, and it
shall not become effective until the expiration of such seven- (7-) day
revocation period.

We wish you success in your future undertakings.

 

Sincerely, /s/ Hank J. Ratner Hank J. Ratner President & Chief Executive Officer

 

Accepted and Agreed to:

/s/ Robert Pollichino

Robert Pollichino Date:  

    1/6/2014

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 10



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

Robert Pollichino hereby agrees as follows:

1. I signed a Retirement Agreement (the “Agreement”) with MSG Holdings, L.P.
(“MSG”) dated January 6, 2014, a copy of which is attached hereto and made a
part hereof.

2. As stated in the Agreement, I am required to execute this General Release in
order to be eligible to receive the Retirement Benefits set forth in Section 3
of the Agreement. I understand that this General Release shall not be construed
to supersede the Agreement, that the Agreement remains in full force and effect,
and that I am obligated to continue to comply with the terms, conditions and
obligations of the Agreement.

3. In consideration for the Retirement Benefits set forth in Section 3 of the
Agreement, I, on behalf of myself, my heirs, executors, administrators and/or
assigns, do hereby release and discharge MSG and Cablevision Systems
Corporation, together with its and their direct and indirect parent
corporations, subsidiaries, affiliates, joint ventures, partners, and related
entities, past, present and future, and its or their predecessors, successors
and assigns (collectively, the “Company”), and its or their officers, directors,
employees, consultants, agents, insurers, reinsurers, shareholders,
representatives and assigns, past, present and future, (collectively with the
Company, the “Releasees”), of and from any and all legally waivable suits,
debts, complaints, claims, liabilities, demands or causes of action, or any
right to any other monetary recovery or personal relief, known or unknown, of
whatever nature, which I, or any of my heirs, executors, administrators, and
assigns ever had or now have against each or any of the Releasees, based upon or
arising from any fact or set of facts, whether known or unknown to me, from the
beginning of time to the date of this General Release, including, without
limitation, any and all claims arising out of or relating to my employment by
MSG or the Company, or the termination of my employment by my retirement.
Without limiting the generality of the foregoing, this General Release also
includes any claim or right based upon or arising under any federal, state or
local fair employment practices or equal opportunity laws, including, but not
limited to, any and all claims under the Age Discrimination in Employment Act of
1967 (“ADEA”), the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, Section 1981 of the Civil Rights Act of 1870, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Family
Medical Leave Act, the New York Human Rights Law, the New York Labor Law, the
New York Executive Law, the New York Wage and Hour Laws, the New York Civil
Rights Law, the New Jersey Law Against Discrimination, the Conscientious
Employee Protection Act, the New Jersey Family Leave Act, the Sarbanes-Oxley
Act, each as amended, and any and all other federal, state or local statutory or
common law claims, now or hereafter recognized, including but not limited to,
any claims for economic loss, compensatory damages, punitive damages, liquidated
damages, attorneys’ fees, expenses and costs.

4. Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by me of: (i) any claim or right that may arise after the
execution of this General Release; or (ii) any claim or right I may have under
this General Release.

5. I further agree that has or should any person, organization, or other entity
file, charge, claim, sue, or cause or permit to be filed any civil action, suit
or legal proceeding against any of the Releasees involving any matter occurring
at any time in the past, I am not entitled to and will not seek or accept
personal equitable or monetary relief in such civil action, suit or legal
proceeding.

6. I affirm that I have reported to the Company in writing any work-related
physical or mental injury, illness or impairment which I may have experienced.

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 11



--------------------------------------------------------------------------------

7. By signing below, I certify and acknowledge as follows:

(a) I have read the terms of this General Release, and I understand its terms
and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE the Releasees from any legal action arising out of or relating to my
employment by MSG or the Company, or the termination of my employment by my
retirement, up and through the date of my execution of this General Release,
including any and all claims relating to age discrimination under the ADEA;

(b) I have signed this General Release voluntarily and knowingly in exchange for
consideration which I acknowledge is adequate and satisfactory to me and which I
acknowledge is in addition to any other benefits to which I am otherwise
entitled;

(c) I have been and are hereby advised in writing to consult with an attorney
prior to signing this General Release, and that I have been given an adequate
opportunity to do so;

(d) I do not waive rights or claims that may arise after the date this General
Release is executed;

(e) That MSG has provided me with a period of at least twenty-one (21) days
within which to consider this General Release, and that I have signed on the
date indicated below after concluding that this General Release is satisfactory
to me;

(f) That if I choose to execute this General Release before the expiration of
the twenty-one- (21-) day period, I do so freely, voluntarily and with full
knowledge of my rights; and

(g) That this General Release may be revoked by me within seven (7) calendar
days after I execute it, on the same terms as provided in Section 11(a) of the
Agreement, and it shall not become effective until the expiration of such seven-
(7-) day revocation period.

 

Accepted and Agreed to:

 

Robert Pollichino Date:  

 

 

THE MADISON SQUARE GARDEN COMPANY

 

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

 

   Page 12